          Case 1:18-cv-01725-ABJ Document 28 Filed 12/18/19 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  SOUTHERN POVERTY LAW CENTER,

                 Plaintiff,

                          v.

  UNITED STATES DEPARTMENT OF
  HOMELAND SECURITY,                                 Civil Action No. 18-1725 (ABJ)

                  and

  UNITED STATES IMMIGRATION AND
  CUSTOMS ENFORCEMENT,

                 Defendants.



                                DEFENDANTS’ STATUS REPORT

       By Minute Order dated October 30, 2019, in this Freedom of Information Act case, this

Court ordered defendants to submit a status report by December 19, 2019. Defendants

respectfully report the following status.

       Defendant United States Immigration and Customs Enforcement (“ICE”) previously

produced 183 pages of responsive documents to plaintiff on or about August 31, 2018. ICE

produced an additional 129 pages of responsive documents on or about October 18, 2018.

       On February 8, 2019, ICE completed its third interim production and produced 452 pages

of responsive documents to the Plaintiff.

       On March 25, 2019, ICE completed its fourth interim production; after reviewing 521

pages of potentially responsive records, ICE produced 227 pages of responsive documents to

Plaintiff. An additional 194 pages were sent to the Department of Justice for consultation.

When this consultation has been completed, ICE will disclose all nonexempt information.
             Case 1:18-cv-01725-ABJ Document 28 Filed 12/18/19 Page 2 of 4



        On April 30, 2019, ICE completed its fifth interim production; after reviewing 523 pages

of potentially responsive records, ICE produced 380 pages of responsive documents to Plaintiff.

An additional 77 pages were sent to the Department of Justice for consultation. When this

consultation has been completed, ICE will disclose all nonexempt information.

        On May 31, 2019, ICE processed the Department of Justice consultation from the March

2019 and April 2019 productions and 271 pages of responsive documents were produced to

Plaintiff.

        On June 7, 2019, ICE completed its sixth interim production; after reviewing 570 pages

of potentially responsive records, ICE produced 457 pages of responsive documents to Plaintiff.

An additional three pages were sent to the U.S. Department of Homeland Security for

consultation. When this consultation has been completed, ICE will disclose all nonexempt

information.

        On June 24, 2019, ICE completed its seventh interim production; after reviewing 532

pages of potentially responsive records, ICE produced 138 pages of responsive documents to

Plaintiff.

         On July 5, 2019, ICE processed the Department of Justice consultation from the May

2019 productions and three pages of responsive documents were produced to Plaintiff.

        On August 1, 2019, ICE completed its eighth interim production; after reviewing 605

pages of potentially responsive records, ICE produced 293 pages of responsive documents to

Plaintiff. An additional 78 pages were sent to the Department of Justice for referral and 18 pages

to the Department of Justice for consultation. When this consultation has been completed, ICE

will disclose all nonexempt information.

        On August 20, 2019, ICE completed its ninth interim production; after reviewing 547

pages of potentially responsive records, ICE produced 545 pages of responsive documents to

                                                2
             Case 1:18-cv-01725-ABJ Document 28 Filed 12/18/19 Page 3 of 4



Plaintiff. Additionally, 29 pages were sent for consultation to the Department of Justice. When

this consultation has been completed, ICE will disclose all nonexempt information.

        On September 20, 2019, ICE completed its tenth interim production; after reviewing 566

pages of potentially responsive records, ICE produced 556 pages of responsive documents to

Plaintiff. Additionally, 8 pages were sent for consultation to the Department of Justice. When

this consultation has been completed, ICE will disclose all nonexempt information.

        On October 21, 2019, ICE completed its eleventh interim production; after reviewing 531

pages of potentially responsive records, ICE produced 531 pages of responsive documents to

Plaintiff.

        On November 19, 2019, ICE completed its twelfth interim production; after reviewing

579 pages of potentially responsive records, ICE produced 576 pages of responsive documents to

Plaintiff.

        Defendant respectfully requests that it submit a further status report to the Court on or

before February 20, 2020, by which time more productions to Plaintiff will have been completed.

                                              Respectfully submitted,


                                              JESSIE K. LIU,
                                              D.C. BAR # 472845
                                              United States Attorney
                                               for the District of Columbia

                                              DANIEL F. VAN HORN
                                              D.C. BAR # 924092
                                              Chief, Civil Division


                                              /s/ Marina Utgoff Braswell
                                              MARINA UTGOFF BRASWELL
                                              D.C. Bar # 416587
                                              Assistant United States Attorney
                                              United States Attorney’s Office

                                                  3
Case 1:18-cv-01725-ABJ Document 28 Filed 12/18/19 Page 4 of 4



                           555 4th Street, N.W. – Civil Division
                           Washington, D.C. 20530
                           (202) 252-2561
                           Marina.Braswell@usdoj.gov




                              4
